 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated as of December 23, 2019 by and between YAYYO, INC., a
Delaware Company (hereinafter referred to as the “Company”) and BOYD BISHOP
(hereinafter referred to as the “Executive”).

 

ARTICLE 1

TERM OF AGREEMENT AND PERFORMANCE OF DUTIES

 

1.1 The term of this Agreement (the “Term”) will begin on the Effective Date and
continue for three years or until terminated in accordance with this Agreement.
The Executive’s full-time employment shall begin on January 6, 2020.

 

1.2 The Company wishes to continue to employ the Executive as the Company’s
President and the Executive wishes to be employed by the Company on the terms
and conditions set forth herein. As President, the Executive shall have the
authority for and the responsibility of all of the Company’s day-to-day
operations and the operations of the Company’s subsidiaries. Day-to-day
operations shall include, but not be limited to, vendor relations, human
resources, shareholder relations and direct supervision of all officers (other
than the Chief Executive Officer) employees and contractors.

 

1.3 The Executive shall report directly to, and be supervised by, the Company’s
Board of Directors

 

1.4 The Executive agrees to devote his business time, attention, skill and
efforts to the faithful performance and discharge of his duties and
responsibilities as Company’s President in conformity with professional
standards and in a manner consistent with the obligations imposed under
applicable law. The Executive shall promote the interests of the Company and
each other Company or other organization which is controlled directly or
indirectly by the Company (each an “Affiliate” and collectively the
“Affiliates”) in carrying out the Executive’s duties and responsibilities.

 

1.5 The Executive may participate in such business, professional and charitable
activities that are not inconsistent with or unduly interference with his duties
under this Agreement.

 

ARTICLE 2

COMPENSATION

 

2.1 Annual Base Salary. The Company shall pay the Executive a base annual salary
(the “Base Salary”) which shall be a rate $350,000 per year, subject to
applicable taxable withholding and deductions and payable in accordance with the
Company’s standard payroll practice.

 

2.2 Business Expenses. The Company shall reimburse the Executive, upon
presentation of valid receipts or vouchers, for reasonable entertainment,
travel, telephone and other business expenses (including but not limited to
expenses incurred in connection with computer repair/maintenance and office
materials as well as a maximum of $2,000 for incurred legal fees associated with
this Agreement), incurred on behalf of or at the request of the Company or an
Affiliate and which are in accordance with the Company’s policies and rules.

 

2.3 Other Benefits. Subject to eligibility requirements and participation rules,
the Executive may participate in all of the employee benefit plans maintained by
the Company and its Affiliates.

 

2.4 Vacation. The Executive shall be entitled to a paid annual vacation of four
weeks in accordance with the Company’s vacation policy for executives

 

   

   

 

2.5 Bonus. The Executive shall receive a signing bonus of $100,000 with $50,000
payable upon his first day of employment and $50,000 payable on the three-month
anniversary of his first day of employment if he is still employed by the
Company. Future bonuses, to equal as much as the Executive’s annual salary,
shall be structured around number of vehicles rented, location openings and
other metrics. The fiscal year 2020 bonus shall at a minimum include an amount
equal $40,000 for each 1,000 additional cars placed in service during 2020 over
the number of cars in service on December 31, 2019 and other criteria as
mutually established by the Executive and the Board in good faith within 180
days after the Effective Date.

 

ARTICLE 3

STOCK OPTIONS

 

3.1 Initial Grant. Following the execution of this Agreement, the Executive
shall be immediately granted 1,000,000 options to acquire common shares in the
capital of the Company at a price to be determined by the Board of Directors
within 30 days of the execution of this Agreement. The 1,000,000 options shall
vest upon the following schedule: (a) 250,000 options shall vest at the rate of
1/60th per day during the days following the date of this Agreement, and (b)
22,058 options shall vest on each subsequent monthly anniversary of the date of
this Agreement with 22,086 on the last monthly anniversary until the 1,000,000
options have all vested. Executive will cooperate with Company in federal and
state securities law compliance for grant of options and any delay in grant of
options required by such compliance will not constitute a breach of this Section
3.1.

 

3.2 Rules of the Stock Exchanges. The Company and the Executive expressly
acknowledge and agree that all options to purchase shares of the Company to
which the Executive shall be entitled hereunder, and any changes to such options
(including, without limitation, changes provided for in this Agreement), shall
be subject to the approval and the regulations, policies and by-laws of each of
the stock exchanges on which the common voting shares of the Company are then
listed. The Company covenants to use its reasonable commercial efforts to obtain
any such approvals and to ensure that all options are in compliance with such
regulations, policies and by-laws.

 

ARTICLE 4

TERMINATION

 

4.1 At-Will Employment. Nothing in this Agreement shall be construed to alter
the at-will employment relationship between the Company and the Executive.
Subject to the terms set forth in this Agreement, either the Company or the
Executive may terminate the Executive’s employment at any time for any reason,
with or without Cause, as defined in Section 4.2 below.

 

4.2 Termination for Cause. The Executive’s employment may be terminated by the
Company upon simple notice in writing transmitted to the Executive, without the
Company (or any of its Affiliates) being bound to pay any compensation
whatsoever or accelerated vesting of options if termination is for any of the
following reasons, each of which constitutes cause (hereinafter, “Cause”):

 

(a) The Executive becomes physically or mentally disabled to such an extent as
to make him unable to perform the essential functions of his duties normally and
adequately for an aggregate of three months during a period of twelve
consecutive months. In such a case, the Executive may continue to benefit under
short-term and long-term disability insurance plans, subject to the terms of
such plans, if any. The Company’s ability to terminate the Executive as a result
of any disability shall be to the extent permitted by applicable state or
federal law.

 

(b) The Executive materially breaches the terms of this Agreement.

 

(c) The Executive fundamentally or materially fails to perform his duties as the
Company’s President and failure to attempt in good faith to implement a clear
and reasonable directive from the Board of Directors.

 

2

   

 

(d) Executive is convicted by a court of any fraud, theft, embezzlement or other
criminal act of a similar nature.

 

(e) Engages in an act of intentional and material dishonesty, fraud, or
misrepresentation in relation to Executive’s duties to the Company.

 

(f) The Executive fails or refuses to follow in any material respect any
reasonable and lawful directives of the Board of Directors.

 

(g) The Executive demonstrates a habitual abuse of alcohol, drugs or controlled
substances which relate to and materially impact his duties under this
Agreement.

 

(h) The Executive’s material breach of any material term of any confidentiality
provision of this Agreement regarding the Company’s or its Affiliates’
confidential or trade secret information. Provided, however, no reason set forth
in this Section 4.2(a) through (h) shall constitute Cause unless (1) the
Executive upon notice is given a notice of 30 days and a reasonable period to
effect a cure or a correction; (2) the reason is curable or correctible ; and
(3) the reason clearly and adversely affects the Executive’s ability to continue
to perform his duties and responsibilities under this Agreement.

 

(i) The Executive commits an act that creates public disrepute, contempt, or
scandal directly and materially impacting the Company’s good will or public
reputation.

 

(j) The Executive fails to comply, in all material respects, with the laws and
regulations applicable to the Company, including the rules established by, and
agreements with, the Company’s securities exchange except when such failure
could not reasonably be expected to have a material adverse effect of the
Company.

 

4.3 Termination by Death. In the event of the Executive’s death during his
period of employment, the Company’s obligation to make payments under this
Agreement shall terminate on the date of death, except the Company shall pay the
Executive’s estate or surviving designated beneficiary or beneficiaries, as
appropriate, any earned but unpaid salary and bonus and reimburse business
expenses incurred but not reimbursed as of his date of death. Vesting of any
stock options outstanding on the date of death shall be exercisable only to the
extent the Executive’s right to exercise was vested on his date of death.

 

4.4 Voluntary Termination. In the event Executive wishes to resign for any
reason, the Executive shall give at least thirty days prior written notice of
such resignation. Any such notice shall not relieve either the Executive or the
Company of their mutual obligations to perform under this Agreement or to
relieve the Company to compensate the Executive during such notice period for
any earned but unpaid salary and bonus and reimburse business expenses incurred
but not reimbursed as of his date of termination.

 

4.5 Termination Without Cause by Company or for Good Reason by Executive. In the
event that the Company terminates the Executive’s employment without Cause at
any time after the Effective Date or the Executive terminates the Agreement for
Good Reason, following 90 days after the Effective Date, the Company shall pay
to Executive severance pay in a lump sum (less applicable tax withholdings) in
an amount equal to 6 months Base Salary.

 

3

   

 

4.6 Good Reason. For purposes of this Agreement, “Good Reason” shall mean that
any one of the following events occurs during the Executive’s employment with
the Company without Executive’s consent: (i) any reduction of Executive’s annual
base salary (including bonus); (ii) any material reduction in the package of
benefits and incentives provided to the Executive, or any action by the Company
which would materially and adversely affect the Executive’s participation or
reduce the Executive’s benefits under any such plans, except to the extent that
such benefits and incentives of all other officers of the Company are similarly
reduced; (iii) any material change in Executive’s position or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith that is remedied by the Company promptly after notice thereof
is given by Executive; (iv) any failure to pay Executive any compensation or
benefits to which Executive is entitled within fifteen (15) days of the date
due; (v) any material breach of this Agreement by the Company other than as
otherwise specified in this paragraph, including, without limitation, (vi) the
Company refuses to accept Executive’s reasonable recommendation for full-time
management staff, including without limitation, a chief financial officer and
executives with a minimum title of vice president in the areas of marketing and
operations, or (vii) the Company fails to implement a bonus plan for Executive
within 180 days of execution. Executive may terminate his or her employment for
Good Reason so long as Executive tenders his resignation to the Company within
90 days after the occurrence of the event which forms the basis for his
resignation for Good Reason. Executive shall provide written notice to the
Company describing the nature of the event which forms the basis for Executive’s
resignation for Good Reason, and the Company shall thereafter have ten (10) days
to cure such event.

 

4.7 No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any party to this Agreement.

 

ARTICLE 5

CONFIDENTIALITY

 

5.1 The Executive acknowledges that she has received and will receive or
conceive, in carrying on or in the course of his work during his employment with
the Company, confidential information pertaining to the activities, the
technologies, the operations and the business, past, present and future, of the
Company or its affiliates or related or associated companies, which information
is not in the public domain. The Executive acknowledges that such confidential
information belongs to the Company and/or its affiliates and that its disclosure
or unauthorized use could be damaging or prejudicial to the Company and/or its
affiliates and contrary to their best interests.

 

5.2 Accordingly, the Executive agrees to respect the confidentiality of such
information and not to make use of or disclose it to, or to discuss it with, any
person, other than in the ordinary course of his duties with the Company and its
Affiliates, or as required under applicable law.

 

5.3 This undertaking to respect the confidentiality of such information and not
to make use of or disclose or discuss it to or with any person shall survive and
continue to have full effect notwithstanding the termination of the Executive’s
employment with the Company, so long as such confidential information does not
become public as a result of an act by the Company or a third party, which act
does not involve the fault of one of its executives.

 

5.4 Nothing in this Agreement prohibits Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the Securities and
Exchange Commission, the U.S. Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Executive does not need the prior authorization of
the Company to make any such reports or disclosures and Executive is not
required to notify the Company that I have made such reports or disclosures.

 

4

   

 

ARTICLE 6

NON-SOLICITATION OF OFFERS

 

6.1 During the term of this Agreement, the Executive shall not compete with the
Company nor with any of its Affiliates, directly or indirectly. The Executive
shall not participate in any capacity whatsoever in a business that would
directly or indirectly compete with the Company or with any of its Affiliates,
including, without limitation, as an executive, director, officer, employer,
principal, agent, fiduciary, administrator of another’s property, associate,
independent contractor, franchisor, franchisee, distributor or consultant unless
such participation is fully disclosed to the Board and approved in writing in
advance. In addition, the Executive shall not have any interest whatsoever in
such an enterprise, including, without limitation, as owner, shareholder,
partner, limited partner, lender or silent partner.

 

6.2 The foregoing stipulation shall nevertheless not prevent the Executive from
buying or holding shares or other securities of a Company or entity other than
the Company whose securities are publicly traded on a recognized stock exchange
where the securities so held by the Executive do not represent more than 5% of
the voting shares of such other Company or entity and do not allow for its
control.

 

6.3 The Executive also undertakes, during the term of this Agreement and for the
period of one year after termination of his employment with the Company to not
utilize trade secrets of the Company for any purpose.

 

6.4 The Executive also undertakes, during the term of this Agreement and for the
period of one year after termination of his employment with the Company, not to
induce, attempt to induce or otherwise interfere in the relations which the
Company or which any of its affiliates has with their distributors, suppliers,
representatives, agents and other parties with whom the Company or any of its
affiliates deals.

 

6.5 The Executive also undertakes, during the term of the Agreement and for the
period of one year after termination of his employment with the Company, not to
induce, attempt to induce or otherwise solicit the personnel of the Company to
leave their employment with the Company or any of its Affiliates.

 

6.6 The Executive acknowledges that the provisions of this Section 6 are limited
as to the time period, the geographic area and the nature of the activities to
what the parties deem necessary to protect the legitimate interests of the
Company and its Affiliates, while allowing the Executive to earn his living.

 

6.7 Nothing in this Section 6 shall operate to reduce or extinguish the
obligations of the Executive arising at law or under this contract which survive
at the termination of this Agreement in reason of their nature and, in
particular, without limiting the foregoing, the Executive’s duty of loyalty and
obligation to act faithfully, honestly and ethically.

 

5

   

 

ARTICLE 7

OWNERSHIP OF FILES AND OTHER PROPERTY

 

7.1 Any property of the Company, including any file, sketch, drawing, letter,
report, memorandum or other document, any equipment, machinery, tool, instrument
or other device, any diskette, recording tape, compact disc, software,
electronic communication device or any other property, which comes into the
Executive’s control or possession during his employment with the Company in the
performance or in the course of his duties, regardless of whether she has
participated in its preparation or design, how it may have come under his
control or into his possession and whether it is an original or a copy, shall at
all times remain the property of the Company and, upon the termination of the
Executive’s employment, shall promptly be returned to the Company or its
designated representative.. The Executive may not keep a copy or give one to a
third party without the prior expressly written permission of the Company. Under
applicable laws, can provide that cost of any personal property not returned
will be deducted from money owed him.

 

ARTICLE 8

GENERAL

 

8.1 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the matters contained or referred to herein. There are
no promises, covenants or undertakings by either party hereto to the other,
other than those expressly set forth herein. This Agreement supersedes and
replaces any earlier agreement, whether oral or in writing or partly oral and
partly in writing, between the parties hereto, or between any party hereto and
the corporate representative of any other party hereto, respecting the provision
of services by the Executive to the Company. This Agreement has been negotiated
and prepared by the parties and their respective counsel, and should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing the provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 

8.2 Amendments. To be valid and enforceable, any amendment to this Agreement
must be confirmed in writing by an authorized member of the Board and the
Executive. Neither party can waive or shall be deemed to have waived any right
it has under this Agreement (including any waiver under this section) except to
the extent that such waiver is in writing.

 

8.3 Notice. Any notice given hereunder shall be given in writing and sent by
overnight courier or hand delivered to the Company’s headquarters or the
Executive’s address on file.

 

8.4 Governing Law and Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the laws, including conflicts of laws, by the
State of California in the United States of America. all parties waive their
right to a jury trial in the event of a dispute and agree to submit all disputes
among them, including those related to the termination of Executive’s employment
for any reason, to binding arbitration pursuant to the applicable rules of the
Judicial Arbitration and Mediation Service (JAMS) which arbitration shall be
conducted in the County of Los Angeles, State of California..

 

8.5 Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement, which can be given effect without the invalid
provisions or applications and, to this end, the provisions of this Agreement
are declared to be severable.

 

8.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed one and the same Agreement. Each party shall do and perform all
such acts and things and execute and deliver all such instruments and documents
and writings and give all such further assurances as may be necessary to give
full effect to the provisions and intent of this Agreement.

 

6

   

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date and
year first above written.

 

EXECUTIVE           Boyd Bishop       COMPANY           Harbant S. Sidhu  
Director, Compensation Committee  

 





7

   

